            Case 1:20-cv-00419-DAD-SAB Document 6 Filed 05/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DELTA ZETA SORORITY, et al.,                       Case No. 1:20-cv-00419-DAD-SAB

12                  Plaintiffs,                         ORDER REQUIRING PLAINTIFFS TO
                                                        FILE NOTICE OF STATUS OF SERVICE
13           v.

14   AIMEE STEARNS,                                     FIVE DAY DEADLINE

15                  Defendant.

16

17          Plaintiffs filed this action on March 20, 2020. On March 23, 2020, a scheduling order

18 issued setting the mandatory scheduling conference for June 23, 2020. As of this date, Plaintiffs

19 have not filed proof of service of the summons and complaint. See ECF No. 4-1 at 2.
20          Accordingly, IT IS HEREBY ORDERED that, within five (5) days of the date of entry of

21 this order, Plaintiffs shall file notice of the status of service on the defendant in this action.

22 Plaintiff is advised that failure to comply with this order may result in the issuance of sanction,

23 up to and including dismissal of this action.

24
     IT IS SO ORDERED.
25

26 Dated:     May 20, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
